Citation Nr: 1110980	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  10-46 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs South Central VA Health Care Network in Flowood, Mississippi


THE ISSUE

Entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred during a hospital admission from May 28, 2009, through June 9, 2009.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August to November 1990 and from October 1994 to January 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 determination by Department of Veterans Affairs (VA) South Central Health Care Network (SCHCN) (SCVAHCN) in Flowood, Mississippi.  


FINDINGS OF FACT

1.  The Veteran is 100 percent service-connected for asthma, 20 percent service-connected for cervical spine whiplash injury residuals, and 20 percent service-connected for low back strain.

2.  The medical evidence shows that the Veteran was admitted into the rehabilitation nursing unit at the Comancho County Memorial Hospital (CCMH) from May 28, 2009, to June 9, 2009, following his involvement in a May 12, 2009, motor vehicle accident wherein he incurred a traumatic brain injury.  

3.  The CCMH rehabilitation care in question is not shown to have been authorized before the Veteran was admitted on May 28, 2009.  

4.  The private rehabilitation treatment was not treatment for such a condition that a prudent layperson would have reasonably believed that a delay in treatment would have been hazardous to his life or health.

CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses arising from rehabilitation care provided at a non-VA facility from May 28, 2009, through June 9, 2009, have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

It is not clear whether VA's duty to notify is applicable to claims such as the one decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51 (rather, in Chapter 17).  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the Court appeared to assume the VCAA is applicable to a chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R, moreover, contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-17.133 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, a veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.

The Veteran was sent a letter in January 2010 which vaguely, and incompletely, informed him of the enactment of the VCAA.  This letter appears to have been of no benefit to the Veteran, due to its generic nature, in assisting him with notice of the information necessary to substantiate his claim as well as notifying him of all relevant procedure and appellate rights.  Later, in October 2010, the Veteran was mailed letters by the SCVAHCN which essentially explained to him the bases for denial of the claim, and afforded him the opportunity to present information and evidence in support of the claim.  There is no indication that any additional notice or development would aid the Veteran in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In the circumstances of this case, additional efforts to assist or notify him in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Therefore, the Board may proceed to consider the merits of the claim, as indicated below.

The Veteran is 100 percent service-connected for asthma, 20 percent service-connected for cervical spine whiplash injury residuals, and 20 percent service-connected for low back strain.

The evidence of record includes an acute history and physical examination report from Comanche County Memorial Hospital (CCMH).  This report shows that preceding his May 28, 2009, admission into the rehabilitation nursing unit of CCMH -- for the purpose of rehabilitation management, status post traumatic brain injury -- the Veteran had been receiving medical treatment at an unnamed medical facility in Chickasha following his involvement in a motor vehicle accident on May 12, 2009.  The Veteran at that time was hit by a Tahoe (sport utility vehicle) while riding a motorcycle without a helmet.  A CT (computed tomography) scan of the head accomplished on May 18, 2009, was noted to reveal a stable left inferior frontal lobe hemorrhagic contusion and small epidural hematoma along the anterior aspect of the left middle cranial fossa.  Extensive left anterior skull and maxillofacial bone fractures were also reported.  It was anticipated that the Veteran would require more comprehensive rehabilitative efforts prior to being able to be considered for discharge secondary to his persistent cognitive deficits.  

Initially, the Board notes that the Veteran does not dispute that the private treatment was not "authorized" by the VA.  Rather, the Veteran claims the private treatment should be reimbursed because it "immediately followed" the emergent care provided him for his severe traumatic brain injury in the critical care unit at CCMH.  See notice of disagreement dated in August 2010.  The Board takes notice that CCMH does not have a medical facility located in Chickasha.  He adds that at the time of his rehabilitative care admission he was very confused and did not really understand VA's policies and procedures regarding hospitalizations.  

Here, the treatment in question has not been shown to have been for a service-connected disability.  Though, while not determinative to the adjudication of the instant issue, the Veteran is shown to be service connected for asthma, and a 100 percent disability rating has been assigned.  And, as discussed below, the question of whether the Veteran's private treatment was related to a service-connected disability is irrelevant in this case.  Under 38 U.S.C. § 1728, to establish eligibility for payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.

There must be a showing that:

(a)  The care and services rendered were either:

(1)  for an adjudicated service-connected disability, or (2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.48(j); and

(b)  The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c)  No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

Failure to satisfy any of the three criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  Zimick, 11 Vet. App. at 49; see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The proposed provision a]uthorizes reimbursement of certain veterans who have service-connected disabilities, under limited circumstances, for reasonable value of hospital care or medical services . . . from sources other than the VA.  Eligible veterans are those receiving treatment for a service-connected disability. . . . Services must be rendered in a medical emergency and VA or other Federal facilities must not be feasibly available.").

The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants (enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725.

To be eligible for reimbursement under this Act the Veteran has to satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent lay person would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent lay person who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent lay person (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f)  The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g)  The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h)  The Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for or in part, the Veteran's liability to the provider;

(i)  The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002.  Failure to satisfy any of the criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g).

Based on the facts of this case, as well as the applicable laws and regulations, the Board finds the preponderance of the evidence is against payment or reimbursement for private medical care, because whether reimbursed under § 1725 or § 1728.  First, under 38 U.S.C.A. § 1728, the treatment rendered was not related to the Veteran's service-connected disabilities.  Compare 38 U.S.C. § 1725(b) with 38 U.S.C. § 1728(b).  In this case, for reasons explained below, the Board finds the Veteran's private treatment received at CCMH from May 28, 2009, through June 9, 2009, was not medically emergent and, therefore, the claim must be denied whether applying § 1725 or § 1728.

The SCVAHCN, as part of an October 2010 letter to the Veteran, applying 38 C.F.R. § 17.120, determined that the May/June 2009 private rehabilitation treatment at issue was not rendered in a medical emergency of such nature that delay in care would have been hazardous to the Veteran's life and/or health.  The letter also informed the Veteran that the private rehabilitation treatment was not required as a VA medical facility was feasibly available to provide care.

The Veteran, in contrast, as above discussed, while his contentions are not particularly clear, seems to be arguing that his rehabilitation treatment did in fact constitute an emergency.

The Veteran lives in Anadarko, Oklahoma.  The Board takes notice that Anadarko is approximately equal traveling distance, 45 minutes, between the Oklahoma City VA Medical Center and the VA clinic located at Fort Sill.  In a true emergency, then, VA facilities would not be feasibly available to provide care.  In this case, however, as the form of treatment at issue is "rehabilitation" care, as opposed to true emergency care, this criterion is not met.  Again, the Board does point out that following his motorcycle accident which occurred on May 12, 2009, the Veteran was taken to a medical facility located in Chickasha.  As above-reported, CCMH does not have a facility in Chickasha.  The specific private medical treatment at issue here, and the corresponding dates (May 28, 2009, to June 9, 2009) pertaining to rehabilitation-type care provided the Veteran at CCMH.  Review of the record shows that the Veteran was transferred directly from the unnamed medical facility in Chickasha to CCMH.  See CCMH discharge summary.  

The pertinent inquiry, then, is whether a prudent layperson would reasonably expect that his condition was such that delay in seeking treatment would be hazardous to life or health.  See Swinney v. Shinseki, 23 Vet. App. 256, 264 (2009).  Here, the Veteran is shown to have been transferred from a medical facility in Chickasha into CCMH on May 28, 2009, to begin rehabilitation following his involvement in a motorcycle accident on May 12, 2009.  He was placed into the rehabilitation unit to begin therapeutic intervention, primarily for cognitive restoration.  See CCMH acute history and physical report.

The Court has noted that when weighing the totality of the circumstances to determine whether a prudent layperson would consider the situation emergent, the Board may consider objective evidence.  Here, VA sought a medical opinion with regard to whether the circumstances constituted a medical emergency.  In an October 2010 Medical Review, a VA Doctor of Osteopathy opined that a medical emergency did not exist corresponding to the Veteran's rehabilitation unit care provided from May 28, 2009, to June 9, 2009.  

The Veteran disagrees with this conclusion.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  No medical professional has ever indicated the Veteran's private medical treatment, from May 28, 2009, to June 9, 2009, was under emergent circumstances and indeed there is medical evidence to the contrary.

The Board has considered the Veteran's statements as well as his medical history at the time of the CCMH rehabilitation unit treatment.  The Board has also considered the Veteran's statements as to his state of mind at the time services were rendered.  The Board acknowledges the complexity of the matter based on the fact that the Veteran sustained a traumatic brain injury.  As such, there is evidence that the Veteran had difficulties with cognitive functioning.  However, even given such, and after considering the totality of the circumstances, the Board finds that a prudent layperson would not consider the situation emergent.  

While the Board is sympathetic toward the Veteran, it is bound by the law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Additionally, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).


ORDER

Entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred from May 28, 2009, to June 9, 2009, is denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


